Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and Release (this “Agreement”) is made and entered into
between the undersigned Stephen W. Olsen (referred to herein as “you” or “your”)
and Orchard Supply Hardware Stores Corporation (“Orchard” or the “Company”).

1. Separation. Your last day of work with the Company and your employment
termination date will be February 2, 2013 unless you voluntarily provide the
Company notice of an earlier termination date (such termination date, the
“Separation Date”). You acknowledge and agree that between the date hereof and
the Separation Date you will continue to be an employee of the Company in a
non-executive capacity and be available to the Company to perform general
consulting services on an “as needed basis”. In exchange for the promises set
forth herein, including your continued employment with the Company through the
Separation Date, the Company agrees to provide you with the following payments
and benefits to which you are not otherwise entitled. You acknowledge and agree
that the compensation and other matters provided herein are adequate legal
consideration for the promises and representations made by you in this
Agreement.

2. Severance Benefits. In exchange for your promises in this Agreement, the
Company will make severance payments equal to nine (9) months of your base
salary in effect on the Separation Date, divided and payable in equal
installments on the Company’s regular pay days, over a period of nine (9) months
following the Separation Date (the “Severance Period”). For example, if your
Separation Date is February 2, 2013, and you have signed both this Agreement and
the additional release attached as Exhibit A hereto (the “Additional Release”),
and you have not revoked either such that they have both become effective and
enforceable, you will receive severance payments through November 2, 2013 with
the last severance check being issued on November 9, 2013. These payments will
be made, subject to standard payroll deductions and withholdings, on the
Company’s ordinary payroll dates starting with the first pay date after the
Separation Date, provided this Agreement and, at the appropriate time, the
Additional Release, have been signed by you and become effective and enforceable
by their terms, without your revocation within the applicable revocation period.
The foregoing payments are collectively referred to herein as the “Severance”.
The Company’s obligation to pay Severance is expressly conditioned upon your
execution and delivery to the Company of this Agreement within the time
permitted, and the Additional Release in the form attached hereto as Exhibit A
and expiration of your right to revoke it (the “Additional Release Effective
Date”). You understand that this Agreement is intended to be entered immediately
(subject to the 21 day consideration period and 7 day revocation period
described in Paragraph 11), and that the Additional Release is intended to be
entered on or after the Separation Date.

3. Health Insurance. Subject to the terms and conditions of the federal COBRA
law and/or, if applicable, state insurance laws, and by the Company’s current
group health insurance policies, you will be eligible to continue your group
health insurance benefits at your own expense. Later, you may be able to convert
to an individual policy through the provider of the Company’s health insurance,
if you wish. You will be provided with a separate notice of your COBRA rights.
If you timely elect continued coverage under COBRA, the Company, as part of this
Agreement, will pay your COBRA premiums, or if prevented from doing so by law,
the cash equivalent in nine monthly installments, through November 30, 2013.



--------------------------------------------------------------------------------

4. Outplacement Services. In further consideration of this Agreement, the
Company agrees to provide you with an outplacement service fee of $16,000, net
of applicable taxes, to be paid within ten business days of the Separation Date.

5. Incentive Stock Option Plan. The Company granted you an option to purchase
shares of the Company’s Class A Common Stock (the “Option”) under the Company’s
Equity Incentive Plan (the “Plan”). Under the terms of the Plan, you may
exercise any shares that were vested as of the Separation Date for ninety
(90) days after the Separation Date (the “Exercise Deadline”), after which time
the Option will terminate. If you wish to exercise any vested shares, you must
elect to do so in writing on or before the Exercise Deadline (the “Exercise
Notice”), and tender a check in the amount of the exercise price for any vested
shares you are purchasing with your Exercise Notice. The Exercise Notice will be
irrevocable unless otherwise agreed by the Company and, if you are purchasing
less than the total number of vested shares, will immediately terminate the
Option as to any remaining shares.

6. Annual Incentive Plan. Upon your Separation Date, your entitlement to any
award under the applicable annual incentive plan (“AIP”) sponsored by Orchard
shall be determined in accordance with the terms and conditions of the AIP
document regarding termination of employment.

7. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you are not entitled to and will not receive any
additional compensation, bonus, severance or benefits after the Separation Date,
other than accrued salary and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings.

8. Release of Claims. In exchange for the severance benefits and other
consideration under this Agreement to which you would not otherwise be entitled,
you, on behalf of yourself, your descendants, ancestors, dependents, heirs,
executors, administrators, personal representatives, assigns, and successors,
past and present, and each of them, hereby fully release, acquit and forever
discharge the Company and its officers, directors, employees, stockholders,
representatives, agents, attorneys, insurers, successors, assigns and
affiliates, past and present, and each of them, in their individual and business
capacities, (collectively the “Released Parties”) of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including but not limited to: all such claims and demands arising out of or in
any way connected with your employment with the Company or the termination of
that employment; claims or demands related to fringe benefits, stock, stock
options or any other ownership interest in the Company (including claims for
fraud, misrepresentation, breach of fiduciary duty, or breach of any duty
imposed by state corporate or federal securities laws), severance pay,; and
claims for damages, attorneys’ fees, costs or other relief pursuant to any
federal, state or local law, statute, or cause of action including, but not
limited to, alleged violations of the federal Civil Rights Act of 1964, as
amended, the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the Civil Rights
Act of 1991; the Employee Retirement Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; those provisions of the California Labor Code
which may lawfully be released; the California Business & Professions



--------------------------------------------------------------------------------

Code; the California Fair Employment and Housing Act, as amended; tort law,
contract law, common law, public policy and the law of wrongful discharge,
discrimination, harassment, fraud, defamation, emotional distress, and breach of
the implied covenant of good faith and fair dealing; any claim under any other
federal, state or local law, regulation or ordinance which may lawfully be
released; any claim for costs, fees or other expenses including attorneys’ fees
incurred in any of these matters (collectively, “Released Claims”).

 

  a. You expressly waive your right to recovery of any type, including damages
or reinstatement, in any administrative or court action, whether state or
federal, and whether brought by you or on your behalf, related in any way to the
matters released herein.

 

  b. The parties acknowledge that this general release is not intended to bar
any claims that, by statute, may not be waived, such as your right to file a
charge with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, claims for workers’
compensation benefits or unemployment insurance benefits, as applicable, and any
challenge to the validity of your release of claims under the Age Discrimination
in Employment Act of 1967, as amended, as set forth in this Agreement.

 

  c. You represent that, as of the date of this Agreement, you have not filed
any lawsuits, charges, complaints, petitions, claims or other accusatory
pleadings against the Company or any of the other Released Parties in any court
or with any governmental agency regarding the matters released in this
Agreement.

 

  d. You represent and warrant to the Company that there are no other
individuals or entities to whom or to which you have assigned any of the
Released Claims and you are the sole and lawful owner of all right, title and
interest in and to the Released Claims.

9. Section 1542 Waiver. You acknowledge that you have read and understand
Section 1542 of the California Civil Code, which reads as follows:

 

  (1) “A general release does not extend to claims which the creditor does not
know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”

You expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to the release of
any unknown or unsuspected claims that you may have against the Company.

10. ADEA Waiver. This Agreement is intended to satisfy the requirements of the
Older Workers’ Benefit Protection Act, 29 U.S.C. sec. 626(f). You are advised to
consult with an attorney before executing this Agreement. You acknowledge and
agree that you have read and understand this Agreement and by signing below you
are knowingly and voluntarily waiving and releasing any rights you may have
under the ADEA. You also acknowledge that the consideration given for the waiver
and release in this Agreement is in addition to anything of



--------------------------------------------------------------------------------

value to which you were already entitled. You further acknowledge that you have
been advised by this writing, as required by the ADEA, that: (a) your waiver and
release does not apply to any rights or claims you may have under the Age
Discrimination in Employment Act that arise after the execution of this
Agreement, and this Agreement does not prohibit you from challenging the
validity of this Agreement’s waiver and release of claims under the Age
Discrimination in Employment Act of 1967, as amended.; (b) you have been advised
hereby that you have the right to consult with an attorney prior to executing
this Agreement and you have obtained and considered such legal counsel as you
deem necessary; (c) you have twenty-one (21) days to consider this Agreement
(although you may choose to voluntarily execute this Agreement earlier); (d) you
have seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; (e) your revocation must be in writing and received by the
Senior VP , Human Resources on or before the seventh day in order to be
effective; and (f) this Agreement will not be effective until the date upon
which the revocation period has expired and you have not revoked your
acceptance, which will be the eighth day after this Agreement is executed by you
(“Effective Date”).

11. Expense Reimbursements. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

12. Return of Company Property. By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer- recorded
information, tangible property (including, but not limited to, computers),
credit cards, entry cards, identification badges and keys and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof).

13. Proprietary Information Obligations. You acknowledge your continuing
obligations not to use or disclose any confidential or proprietary information
of the Company except as necessary to perform your authorized duties on behalf
of the Company, without prior written authorization from a duly authorized
representative of the Company. You further acknowledge that, prior to the
execution of this Agreement you did not at any time improperly use or reveal,
either directly or indirectly, to any unauthorized person, company, business,
firm or any other entity, any trade secret or any confidential or proprietary
information about the Company, including but not limited to any confidential
information about the Company’s service, its customers or its methods of doing
business.

14. Non-Solicitation of Employees. In order to protect the Company’s
confidential proprietary information, including its trade secrets, during the
remainder of your employment and for nine (9) months following your Separation
Date, you agree that you will not interfere with the Company’s business by,
directly or indirectly, soliciting or encouraging any person to leave her/his
employment with Orchard.

15. Nondisparagement. You agree not to disparage the Company or its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation,
and will not to make derogatory



--------------------------------------------------------------------------------

statements about them, either written or oral, to any third party, and will not
encourage others to make derogatory or disparaging statements about them on your
behalf; provided, however that you will respond accurately and fully to any
question, inquiry or request for information when required by legal process.

16. Cooperation. For the remainder of your employment and after the Separation
Date, you agree to cooperate fully with the Company in connection with its
actual or contemplated defense, prosecution, or investigation of any claims,
demands, or other matters arising from events, acts or failures to act which
occurred during the time period in which you were employed by the Company.
Cooperation includes, without limitation, making yourself available upon
reasonable notice at the Company’s request for interviews, depositions and trial
testimony. Orchard will reimburse you for reasonable travel and out-of-pocket
expenses incurred in connection with any such investigations, potential
litigation or litigation.

17. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: you may disclose this Agreement to your
immediate family, attorneys, accountants, tax preparers and financial advisors,
all of whom shall agree to keep such information confidential, and you may also
disclose this Agreement as may be required by law. In particular, and without
limitation, you agree not to disclose the terms of this Agreement to any current
or former Company employee, other than the Senior VP, Human Resources and Senior
VP, General Counsel of the Company.

18. Irreparable Harm. You acknowledge that irreparable harm would result from
any breach by you of the provisions of this Agreement, and that monetary damages
alone would not provide adequate relief for any such breach. Accordingly, if you
breach or threaten to breach this Agreement, you consent to injunctive relief in
favor of Orchard without the necessity of Orchard posting a bond. Moreover, any
award of injunctive relief shall not preclude Orchard from seeking or recovering
any lawful compensatory damages which may have resulted from a breach of this
Agreement, including a forfeiture of any future payments and a return of any
payments and benefits already received by you.

19. Arbitration. Both you and the Company agree that any and all disputes,
claims, and causes of action arising from or relating to this Agreement or its
enforcement, performance, breach, or interpretation will be resolved by final,
binding and confidential arbitration before JAMS, according to the Federal Rules
of Civil Procedure. The Company agrees to pay the arbitrator’s expenses. Both
you and the Company agree that the arbitrator shall award the prevailing party
its reasonable attorneys’ fees and costs incurred in connection with the
arbitration. Nothing in this paragraph is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.

20. Future Enforcement or Remedy. Any waiver, or failure to seek enforcement or
remedy for any breach or suspected breach, of any provision of this Agreement by
Orchard or you in any instance shall not be deemed a waiver of such provision in
the future.

21. Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject matter. It supersedes any and all agreements entered into
by and between you and the Company,



--------------------------------------------------------------------------------

including, but not limited to, that certain Executive Severance Agreement dated
as of July 16, 2010 by and between you and the Company, and any and all
addendums or amendments thereto. It is entered into voluntarily, without
reliance on any promise or representation, written or oral, other than those
expressly contained herein. It may be amended only by a writing signed by the
Senior Vice President, Human Resources of Orchard. If any provision of this
Agreement conflicts with any other plan, programs, policy, practice or other
Orchard document, then the provisions of this Agreement will control, except as
otherwise specified herein or precluded by law.

22. Severability. If any provision(s) of this Agreement shall be found invalid,
illegal, or unenforceable, in whole or in part, then such provision(s) shall be
modified or restricted so as to effectuate as nearly as possible in a valid and
enforceable way the provisions hereof, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted or as if such
provision(s) had not been originally incorporated herein, as the case may be.

23. Successors and Assigns. This Agreement will bind the descendants, ancestors,
dependents, heirs, executors, administrators, personal representatives, assigns,
and successors of both you and the Company, and inure to the benefit of the
Company, and its officers, directors, employees, agents, successors and assigns.

24. Non-Admission of Liability. This Agreement shall not in any way be construed
as an admission of liability by either the Company or you or that either the
Company or you have acted wrongfully with respect to the other, and the Company
and you specifically disclaim any liability to or wrongful acts against one
another.

25. No Future Employment. You promise not to seek employment or any other
business relationship at any time in the future with the Company and you forsake
any right to be employed or to have any other business relationship in the
future with the Company.

26. Voluntary Execution; Consultation with Attorney. You have executed this
Agreement voluntarily and you fully understand it. You have been encouraged by
the Company to review this Agreement with an outside lawyer, if you so desire,
prior to signing it.

27. Applicable Law. This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

28. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to you:    At the most recent address on file at Orchard If to Orchard:   
Orchard Supply Hardware Stores Corporation    6450 Via Del Oro    San Jose,
California 95119



--------------------------------------------------------------------------------

Attention to both:    Senior Vice President, Human Resources    Senior Vice
President, General Counsel

29. Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE AGREEMENT, AND HAD THE
OPPORTUNITY TO HAVE ITS CONTENTS FULLY EXPLAINED TO THEM BY THEIR ATTORNEYS. THE
SIGNATORIES FULLY UNDERSTAND THE FINAL AND BINDING EFFECT OF THIS AGREEMENT. THE
ONLY PROMISES MADE TO ANY SIGNATORY ABOUT THIS AGREEMENT ARE CONTAINED IN THIS
AGREEMENT. THE SIGNATORIES ARE SIGNING THIS AGREEMENT VOLUNTARILY.

PLEASE READ CAREFULLY.

THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE

INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

The parties having read the Agreement and accept and agree to the provisions it
contains and hereby execute it with full understanding of its consequences.

Orchard Supply Hardware Stores Corporation

By: /s/ Michael Fox

Print Name: Michael Fox

Title: Senior Vice President, General Counsel & Secretary

Date: 12-21-12

 

/s/ Stephen W. Olsen

Your Signature

Stephen W. Olsen

Your Full Name (print) Date: 12-21-12



--------------------------------------------------------------------------------

Exhibit A

Form of Release

February 2, 20131

Orchard Supply Hardware Stores Corporation

6450 Via Del Oro

San Jose, California 95119

Gentlemen:

In consideration of the severance benefits and other consideration under that
certain Separation Agreement and Release dated December 21, 2012 (the
“Separation Agreement”), on behalf of myself, my descendants, ancestors,
dependents, heirs, executors, administrators, personal representatives, assigns,
and successors, past and present, and each of them, I hereby fully release,
acquit and forever discharge the Orchard Supply Hardware Stores Corporation (the
“Company”) and its officers, directors, employees, stockholders,
representatives, agents, attorneys, insurers, successors, assigns and
affiliates, past and present, and each of them, in their individual and business
capacities (collectively the “Released Parties”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time from the period commencing as of the date of the Separation
Agreement through and including the date of this letter, including but not
limited to: all such claims and demands arising out of or in any way connected
with my employment with the Company or the termination of that employment;
claims or demands related to fringe benefits, stock, stock options or any other
ownership interest in the Company, severance pay; and claims for damages,
attorneys’ fees, costs or other relief pursuant to any federal, state or local
law, statute, or cause of action including, but not limited to, alleged
violations of the federal Civil Rights Act of 1964, as amended, the federal
Americans with Disabilities Act of 1990; the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the California Fair Employment and
Housing Act, as amended; tort law, contract law, and the law of wrongful
discharge, discrimination, harassment, fraud, defamation, emotional distress,
and breach of the implied covenant of good faith and fair dealing.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

1 

February 2, 2013 or such earlier Separation Date as may be requested.



--------------------------------------------------------------------------------

I expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to the release of any
unknown or unsuspected claims that I may have against the Company.

a. I expressly waive your right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by me or on my behalf, related in any way to the matters
released herein.

b. The parties acknowledge that this general release is not intended to bar any
claims that, by statute, may not be waived, such as my right to file a charge
with the National Labor Relations Board or Equal Employment Opportunity
Commission and other similar government agencies, claims for workers’
compensation benefits or unemployment insurance benefits, as applicable, and any
challenge to the validity of your release of claims under the Age Discrimination
in Employment Act of 1967, as amended, as set forth in this Agreement.

c. I represent that, as of the date of this release, I have not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against the Company or any of the other Released Parties in any court or with
any governmental agency regarding the matters released in this release.

d. I represent and warrant to the Company that there are no other individuals or
entities to whom or to which I have assigned any of the Released Claims and you
are the sole and lawful owner of all right, title and interest in and to the
Released Claims.

I acknowledge and agree that (a) I have read and understand the terms of this
Amendment; (b) I have been advised to consult with an attorney; (c) I have
obtained and considered such legal counsel as I deem necessary; (d) I have been
given twenty-one (21) days prior to the Separation Date to consider whether or
not to sign this release; (e) this release is to be signed on or within 5
business days after the Separation Date and (f) by signing this release, I
acknowledge that I do so freely, knowingly, and voluntarily. I acknowledge that
I have been advise that (a) this release shall not become effective or
enforceable until the eighth day after I sign this release (and such signing
shall not occur prior to the Separation Date) (in other words, I must sign this
release on or within 5 business days after the Separation Date, and I then have
the option to revoke my acceptance of this release within seven (7) days after I
sign it); my revocation must be in writing and received by the Senior Vice
President, Human Resources on or before the seventh day after it is signed to be
effective; and (c) if I do not revoke my acceptance on or before that date, my
acceptance of this release shall become binding and enforceable on the eighth
day and the Severance pay and benefits described in paragraph 2-4 of the
Severance Agreement and General Release to which this is a part shall then
become due and payable.

Sincerely,

Stephen W. Olsen